



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Salmon, 2015 ONCA 469

DATE: 20150623

DOCKET: C60282

MacPherson, Simmons and LaForme JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

John Frederick Salmon

Appellant

James Lockyer and Marie Henein, for the appellant

Gregory J. Tweney and Elise Nakelsky, for the respondent

Heard and released orally: June 22, 2015

On appeal from the conviction entered on .March 6, 1971
    by Justice Wright of the Supreme Court of Ontario (now known as the Superior
    Court of Justice), sitting with a jury.

ENDORSEMENT

[1]

The appellant was convicted of manslaughter in the death of his
    common-law wife, Maxime Ditchfield. Ms. Ditchfield died on September 22, 1970.
    Following a jury trial, the appellant was convicted of manslaughter on March 5,
    1971. He was sentenced to ten years imprisonment. He served three years and
    four months of this sentence and was paroled in July 1974.

[2]

The appellant appealed his conviction and sentence to this court. The
    appeal was dismissed in an oral endorsement on November 10, 1972: see
R. v.
    Salmon
(1972), 10 C.C.C. (2d) 184. The appellant did not seek leave to
    appeal to the Supreme Court of Canada.

[3]

The appellant always maintained his innocence. In 2000, he contacted his
    present counsel, James Lockyer. Commencing in 2002, Mr. Lockyer retained the
    services of two forensic pathologists and a forensic neuropathologist to review
    Ms. Ditchfields death. Their unanimous opinion was that she died of natural
    causes after a fall or series of falls. This contradicted the opinion, and
    testimony at the trial in 1971, of the pathologist who conducted the autopsy on
    Ms. Ditchfields body. He testified that it takes considerable force to cause
    the type of brain injuries suffered by Ms. Ditchfield. There is no doubt that
    his testimony was central to the appellants conviction.

[4]

In 2012, the appellant, with the Crowns consent, applied to the Supreme
    Court of Canada for leave to appeal the November 10, 1972 decision of this
    court, along with a 40 year extension of time application. The appellant
    requested an order pursuant to s. 43(1.1) of the
Supreme Court of Canada
    Act
for a remand of his case to this court for consideration of fresh
    evidence. On October 25, 2012, the Supreme Court of Canada granted the
    extension of time and ordered that the case be remanded to this court: see
Salmon
    v. The Queen
, SCC Case #34894.

[5]

In preparing for the appeal, the Crown retained the services of a
    clinical neuropathologist. Like the appellants experts, the Crown expert did
    not agree with the opinion of the doctor who conducted the autopsy to the
    effect that Ms. Ditchfields death was likely caused by blunt force trauma to
    the head. Instead, the Crown experts opinion is that the nature of Ms.
    Ditchfields injuries was not caused by blunt force or violence; rather the
    injuries were consistent with a fall or series of falls.

[6]

Thus we arrive at what is essentially a joint submission by the parties.
    The appellant submits that the four medical reports meet the test for the
    admission of fresh evidence set out in
R. v. Palmer
, [1981] 1 S.C.R.
    759. The respondent agrees: They are unquestionably admissible and they are
    dispositive of this appeal.

[7]

The ultimate position of both parties is the same: the appeal should be
    allowed, the conviction for manslaughter set aside, and an acquittal entered.

[8]

We have reviewed the entire record, including the four medical reports.
    We agree that they should be admitted as fresh evidence and that they are
    dispositive of the appeal.

[9]

The appeal is allowed, the conviction for manslaughter is set aside, and
    Mr. Salmon is acquitted of the offence of manslaughter.

[10]

We
    make two final comments.

[11]

First,
    in allowing the appeal, we wish to express the Courts great regret that as a
    result of the comprehensive and unanimous medical evidence now before us it is
    clear that Mr. Salmon was wrongly convicted and spent more than three years in
    a penitentiary.

[12]

Second,
    we record our gratitude to the appellants and Crown counsel for their efforts
    on this appeal. Both were entirely professional throughout the entire process
    leading to the decision today.

J.C.
    MacPherson J.A.

Janet Simmons
    J.A.

H.S. LaForme
    J.A.


